



EXHIBIT 10.103


CONFIDENTIAL SEVERANCE PAY AGREEMENT AND RELEASE OF ALL CLAIMS


This Confidential Severance Pay Agreement and Release of All Claims
("Agreement") is entered into by and between Joseph Bevilaqua ("Associate" or
"You") and Hexion Inc., ("Company"), sometimes referred to in this agreement as
"the Parties." This Agreement shall become effective on the "Effective Date" as
defined in Paragraph 8 below.


WHEREAS, the Parties have agreed that the Associate shall be separated from
his/her employment with the Company; and


WHEREAS, the Company has agreed to provide certain payment and other
consideration in return for the obligations contained herein, including for a
release of claims;


NOW THEREFORE, in consideration of the foregoing, and of the promises and mutual
covenants herein contained, and intending to be legally bound, the Parties agree
as follows:


Until March 22, 2019, ("Termination Date"), Associate will be an active employee
of the Company and remain on the Company's payroll. Accordingly, Associate
agrees to perform all job-related duties and functions that may be assigned from
time-to-time by the Company.    Further, Associate understands, and
acknowledges, that if he/she is terminated by the Company during this period for
poor performance, or for violating· Company policy prior to the Termination
Date, Associate will forfeit any severance benefits contained herein.


1.
Considerations:



Severance Payments
The Company agrees to pay to the Associate a total amount of ($946,662.21) as
severance ("Severance Payments"), with $315,554.07 payable in a lump sum on the
Termination Date and the remainder payable in bi-weekly installments over a
period of twelve months following the Termination Date, subject to all
applicable legal and customary deductions and withholdings from the Associate's
pay.


Associate understands and agrees that the Severance Payments and other
consideration provided herein confer upon him or her benefits to which he/she
otherwise is not entitled. Therefore, Associate acknowledges and agrees that the
consideration provided by the Company to him/her pursuant to this Agreement
constitutes good and valuable consideration for the general release and the
other promises and terms in this Agreement. Associate understands and agrees
that he/she is not eligible for or entitled to any other benefit or
consideration from the Company, except as provided in this Agreement, or as has
already vested.


Associate understands and agrees that except as provided· specifically in this
Agreement the Company shall have no obligation pursuant to any retention
program, bonus plan, short-term or long-term incentive plan, or any other
compensation plan to make any payment of any kind to Associate, including by way
of example and not by way of limitation in any respect, payments for or in lieu
of any future incentive payments, retention payments and bonuses, and Associate
expressly waives any claims to such payments. Notwithstanding the foregoing, any
amounts earned and vested pursuant to plan rules prior to your Termination Date
will be paid in accordance with the terms and conditions of such plans.


Associate acknowledges and agrees that the continued payment of any and all
payments and benefits to which you are entitled under this Agreement are
conditional upon and subject to compliance with the restrictive covenants set
forth in
(i)the Nondisclosure, Fair Competition and Inventions Agreement for 2015 and
Beyond dated July 18, 2015 and (ii) Section 6 of the Management Investor Rights
Agreement dated as of February 23, 2011 (the "Restrictive Covenants") for a
period of eighteen (18) months. For avoidance of any doubt, the type of
businesses for which the Restrictive Covenants are applicable shall be limited
to businesses engaged in the production, sale or distribution of goods and
services of epoxy materials and wood adhesive industries in competition with
Hexion Inc. and its parents or subsidiaries. In the event Associate breaches of
any of the Restrictive Covenants, in addition to any other remedy which may be
available at law or in equity, unless otherwise expressly provided by applicable
law, the Company's obligation to make further





--------------------------------------------------------------------------------





payments under this Agreement shall cease upon the date of such breach. This
Agreement amends and incorporates by reference in full the Restrictive Covenants
and Associate reaffirms his agreements as set forth therein, as modified by this
Agreement.




Health Benefit Continuation
You will continue to be eligible for medical, dental and vision benefits equal
to those received as an active employee (subject to the terms and conditions of
those benefit plans) until and including the last day of the month in which your
Termination Date occurs.


Effective as of the first of the month following your Termination Date, you may
elect to continue health care coverage pursuant to COBRA (up to the maximum
period of COBRA coverage), so long as you timely pay the applicable COBRA
premium. No later than 14 days after your Termination Date, you will be sent a
COBRA election notice that explains COBRA continuation (including how and when
to make premium payments) in more detail.


Generally, under COBRA, your continuation coverage will last for up to 18
months. This 18-month period will begin on the first of the month following the
month of your Termination Date. This 18-month maximum continuation period may
end early, for example, if you fail to timely pay premiums or you become
eligible for other group health plan coverage. More information will be provided
in the COBRA election notice. Once you elect to continue coverage under COBRA,
you will be billed on a monthly basis and you are obligated to pay the required
premium for as long as you choose to continue coverage (up to the maximum COBRA
continuation period).


The required COBRA premium is 102% of the total cost of coverage (employee and
employer portions). Following your Termination Date, you will receive a one-time
lump sum payment in the amount of Forty-Three Thousand Dollars ($43,000.00)
representing your estimated cost to continue medical and dental COBRA coverage
for 18 months based on current COBRA rates.
Incentive Compensation Plan (ICP)
The Company agrees that You will be eligible to receive Your 2018 ICP payment
(per the terms of the ICP plan). Such payment, if any, will be made at the same
time as ICP payments are made to other ICP participants under the terms of that
plan. You will not be eligible to participate in the ICP plan for 2019.


Annual Retirement Contribution (ARC)
The 2018 ARC You earn under the Hexion Inc. Retirement Savings Plan, based on
your service through December 31, 2018, will be posted to your Fidelity account
in 2018 at the same time as the 2018 ARC is posted for other eligible
associates.


Vacation
You will receive payment for all accrued, but unused vacation through your
Termination Date. After your Termination Date, you will not accrue or earn any
additional paid vacation.


Outplacement Support
The Company has arranged, at its own expense, a program of outplacement support
for you. Additional information on the outplacement program will be provided to
you in a separate attachment.


Equity
You shall be entitled to receive distribution of your "Deferred Compensation
Account" under the BHI Acquisition Corp. 2004 Deferred Compensation Plan, in
accordance with the terms thereof, in a single lump sum payment in the form of
80,403 Common Units in Hexion Holdings LLC (hereinafter "Parent").


You have received equity awards under the Momentive Performance Materials
Holdings LLC 2011 Equity Incentive Plan (the "2011 Plan"), which are set forth
on Schedule A hereto. With respect to those awards, the Company agrees, subject
to your satisfaction of the conditions in Sections 4, 5 and 6 hereof, that:


a)
with respect to your option granted pursuant to your February 23, 2011 award
agreement under the 2011 Plan, notwithstanding anything in such award agreement
to the contrary:








--------------------------------------------------------------------------------





(i)
the unvested Tranche B and Tranche C portions of your option with respect to
183,516 Common Units in Parent granted pursuant thereto shall continue to be
eligible to vest on the terms and conditions set forth in such award agreement,
as if you had remained employed through the earlier of (i) the applicable
vesting date and (ii) December 31. 2020; and



(ii)
the vested Tranche A portion of your option with respect to 183,517 Common Units
in Parent granted pursuant thereto, as well as any unvested Tranche B and
Tranche C portions of your option which may become vested, shall remain
exercisable and shall expire on December 31, 2020, subject to earlier
cancellation under the 2011 Equity Plan;

b)
with respect to your option granted pursuant to your March 8, 2013 award
agreement under the 2011 Plan, notwithstanding anything in such award agreement
to the contrary, the vested portion of your option with respect to 416,189
Common Units in Parent granted pursuant thereto, shall remain exercisable and
shall expire on December 31, 2020, subject to earlier cancellation under the
2011 Equity Plan; and



c)
your 61,172 unvested restricted deferred units granted pursuant to your February
23, 2011 award agreement under the 2011 Plan, as well as your 328,635 unvested
restricted deferred units granted pursuant to your March 8, 2013 award agreement
under the 2011 Plan, shall continue to be eligible to vest on the terms and
conditions set forth in the respective award agreements, as if you had remained
employed, through the earlier of (i) the applicable vesting date and (ii)
December 31, 2020.





You currently hold 61,172 Common Units in Parent acquired from previously
settled restricted deferred units, which shall remain unaffected by your
separation from employment.


For the avoidance of doubt, the parties intend that the extended term of your
options as described above shall be compliant with Section 409A of the U.S.
Internal Revenue Code, as amended, and in no event shall such term be extended
beyond the original expiration date of such option.


All Other Company Sponsored Benefit Plans
Unless specified in this Agreement, you will cease participation in and/or
accruing benefits under Company sponsored benefit plans as of your Termination
Date. Notwithstanding, any amounts earned and vested, pursuant to plan rules,
prior to your Termination Date will be paid in accordance with the terms and
conditions of such plans.


2.
Eligibility for Considerations: You understand that, to be eligible for any of
the considerations under this Agreement, you must be actively employed and
working through the date on which the Company releases you from work on your
Termination Date. To be eligible for the Severance Payments and benefits listed
in this Agreement, you may not voluntarily terminate before then or be
unavailable for active work due to leave status (disability, workers'
compensation, or personal) on your Termination Date. Should you be on such leave
at your Termination Date, you will be covered by the terms and conditions of
that particular status for its duration. Further, You understand and
acknowledge, that if You are terminated by the Company for poor performance, or
for violating Company policy prior to the Termination Date, You forfeit any
severance benefits contained herein.



3.
Release of All Claims: In exchange for the monies and benefits given to you
under this Agreement, you hereby release, acquit, and forever discharge the
Company and each of its current and former parents, affiliates, subsidiaries,
partners, owners, predecessors, successors, and assigns, and their respective
current and former officers, directors, managers, members, employees, attorneys,
agents and other representatives in their capacities as such (collectively, the
"Released Parties"), from

any and all claims, actions, causes of action, counterclaims, suits, debts,
interest, attorney's fees, sums of money, accounts, contracts, agreements,
promises, contribution, indemnification, damages, judgments, executions,
demands, expenses and liabilities whatsoever, at law, in equity or otherwise,
which you or your heirs, executors, administrators, successors or assigns now or
hereafter can, shall or may have against the Released Parties prior to the
Effective Date (as defined in paragraph 8 below), due to any matter whatsoever
arising from or relating to your employment with the Company, your termination
of employment from the Company, or any claims for payments of any kind which you
contend were agreed to, promised





--------------------------------------------------------------------------------





or due to you by agreement, act or promise prior to the Effective Date
(collectively, "Released Claims"). The Released Claims include, but are not
limited to, any claim that any of the Released Parties violated any federal,
state or local laws, rules or regulations, specifically including the Age
Discrimination in Employment Act; the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1866 (Section 1981),
state and federal minimum wage acts, and any claim that any of the Released
Parties violated any other federal, state or local statute, law, regulation or
ordinance; any claim of unlawful discrimination of any kind; any public policy,
contract, tort, or common law claim including, but not limited to, intentional
and/or negligent infliction of emotional distress, and violation of public
policy; any claim that was or could have been asserted in any lawsuit; and any
claim for costs, fees, or other expenses including attorneys' fees incurred in
these matters. This Agreement shall not be deemed to release any claims to
enforce the Parties' obligations hereunder; any benefit that previously has
vested; or any claim that by law may not be released.


4.
Covenant Not to Sue: You agree not to file or initiate a legal proceeding
asserting any of the Released Claims against any of the Released Parties. You
further agree that you will not permit yourself to be a named party in any legal
proceeding seeking relief against the Released Parties based on claims released
by this Agreement, and that even if a court or other legal officer rules that
you may not waive such claim, you will not accept or be entitled to any money
damages or other relief in connection with any such proceeding asserting any of
the Released Claims against any of the Released Parties. The Company may plead
this Agreement as a complete bar to any such claim, cause of action or defense
brought in derogation of this covenant not to sue.



Waiver of Damages: Nothing herein is intended to or shall interfere with your
right to participate in a proceeding with any appropriate federal, state or
local government agency enforcing federal or state laws and/or cooperating with
said agency in any investigation. However, you agree that you shall not do so
voluntarily; nor shall you be entitled to receive any recovery/monies in
connection with any complaint or charge brought against any of the Released
Parties, without regard as to who brought any such complaint or charge.


5.
Confidentiality of this Agreement: You understand and agree that this is a
Confidential Agreement between You and the Company and You agree that the terms
and conditions herein will not be revealed by You to anyone other than to your
attorney, tax authorities and/or financial advisors and or your spouse (who may
not communicate the terms and conditions of the Agreement to any third parties),
all except as required by subpoena or other process of law.



6.
Confidentiality and Trade Secrets: You further agree not to use or disclose any
confidential and/or proprietary information to which you were privy during the
course of your employment with the Company.



7.
Acknowledgment: You received a copy of this Agreement on March 11, 2019
representing the terms of severance from the Company. No deadline of less than
21 days after March 11, 2019 has been imposed upon you to sign this Agreement.
If you are signing this Agreement less than 21 days after March 11, 2019 you
understand that you do not have to do so. Changes to this Agreement do not
restart the running of the 21-day period. If unsigned by you, this Agreement
will expire on April 1, 2019.



You further acknowledge that the Company has informed you, by this writing, that
you should consult an attorney before signing this Agreement. In addition, it is
agreed and understood that the severance arrangements made between you and the
Company are unique and apply only to your special circumstance and in no way can
be construed or interpreted as precedent setting to others.


You further acknowledge that you entered into this Agreement on a knowing and
voluntary basis, you have read this Agreement and understand that by signing
this Agreement you release all legal claims against the Company and waive
certain rights to bring claims.


8.
Revocation Period: You may revoke this Agreement at any time within seven (7)
days after signing it by providing written notice of cancellation by hand
delivery or registered mail addressed to: John Auletto, EVP Human Resources at
Hexion Inc., 180 E. Broad Street, Columbus, OH 43215 Attn: HRConnect, 29th
Floor. For the revocation to be effective, the Company must receive written
notice no later than the close of business on the seventh day after you sign
this Agreement. If you cancel, the Company owes you nothing under this Agreement
but your employment still will effectively end on your Termination Date. This






--------------------------------------------------------------------------------





Agreement will not become effective and enforceable until the· seven (7) day
cancellation period ends ("Effective Date").


9.
Company Property: You agree to return your Company-provided property that may be
in your possession or control on or before your Termination Date. You also agree
to immediately return all original and duplicate documents, files, computer
files and records, policies and procedures and all other tangible things in your
possession that were created, collected or received by you while employed by the
Company. Failure to return any Company-provided property in a timely manner may
(in the Company's sole discretion) result 'in the forfeiture of any Severance
Payments or other consideration provided to you under this Agreement, in
addition to any other remedies the Company may have against you to recover
Company Property.



10.
Violation of Agreement: You understand and acknowledge that if you violate the
terms of this Agreement, including, but not limited to, the filing of any claim
or cause of action released by Paragraph 3 of this Agreement, or, if you violate
any other term of this Agreement, you could be subject to forfeiture (at the
Company's sole discretion) of any Severance Payments or other consideration
provided to you under this Agreement, in addition to any other remedies the
Company may have against you. If you are found, by a court of competent
jurisdiction, to have violated the terms of this Agreement, you agree to pay any
reasonable attorney's fees, costs and other expenses, including costs of
investigation, incurred by the Company to enforce its rights under this
Agreement.



11.
Severability: Should any term or provision of this Agreement be declared
illegal, invalid or unenforceable by any court of competent jurisdiction and if
such provision cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the Parties.



12.
Controlling Law/Jurisdiction This Agreement will be interpreted, enforced and
governed by and under the laws of Ohio, without regard to its conflict of laws
provision, and except to the extent preempted by federal law.



13.
Future Cooperation: You agree to cooperate with· the Company in investigating,
prosecuting and defending any charges, claims, demands, liabilities, causes of
action, lawsuits and other proceedings by, against or involving the Company
including its officers, agents, and employees, which relate to matters of which
you have knowledge, or should have knowledge, by virtue of your employment by
the Company. You agree to immediately notify the Company if subpoenaed or asked
to appear as a witness in any matter related to the Company or one of its
affiliates. You further agree to cooperate fully and sign any and all additional
documents that may be necessary to carry out the terms and intent of this
Agreement.



14.
Conduct: You agree to refrain from participating in any activity or making any
statements that are calculated to damage or have the effect of damaging the
business or reputation of the Company and/or any officer, director or employee
of the Company. Nothing herein is intended to or shall interfere with your right
to participate in a proceeding with any appropriate federal, state or local
government agency enforcing federal or state laws and/or cooperating with said
agency in any investigation.



15.
No Known Claims/ No Future Legal Actions: You represent that you currently are
not a party in any pending administrative charge, lawsuit, civil action or claim
of any kind against the Company, as defined herein.



16.
Notice of Immunity under the U.S. Defend Trade Secrets Act: Employees cannot be
held criminally or civilly liable under any federal or state trade secret law
for disclosing trade secret information in the following circumstances:
disclosure of trade secret information to any federal, state, or local
government official, or to an employee's attorney, or in a sealed court document
solely for the purpose of reporting or investigating a suspected violation of
the law; or disclosure of trade secret information to an employee's attorney or
in a sealed court document in connection with a lawsuit for retaliation by an
employer for reporting a suspected violation of the law.



17.
Entire Agreement: Except as otherwise provided in this Agreement, this is the
entire agreement between you and the Company with respect to the subject matter
of this Agreement. There are no other written or oral agreements, understandings
or arrangements except the ones specifically mentioned and/or contained in this
Agreement. The terms of this Agreement may not be changed in any way except in
writing, signed by






--------------------------------------------------------------------------------





you and the Company.


18.
Code Section 409A: All amounts payable under this Agreement are intended to
comply with the "short term deferral" exception from Section 409A of the
Internal Revenue Code ("Section 409A") specified in Treas. Reg. § 1.409A-1(b)(4)
(or any successor provision) or the "separation pay plan" exception specified in
Treas. Reg. § 1.409A-1(b)(9) (or any successor provision), or both of them, and
shall be interpreted in a manner consistent with the applicable exceptions.
Notwithstanding the foregoing, to the extent that any amounts payable in
accordance with this Agreement are subject to Section 409A, this Agreement shall
be interpreted and administered in such a way as to comply with Section 409A to
the maximum extent possible. Each installment payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying Section 409A. If payment of any amount subject to Section 409A is
triggered by a separation from service that occurs while you are a "specified
employee" (as defined by Section 409A) with, and if such amount is scheduled to
be paid within six (6) months after such separation from service, the amount
shall accrue without interest and shall be paid the first business day after the
end of such six-month period, or, if earlier, within 15 days after the
appointment of the personal representative or executor of the your estate
following the your death. "Termination of employment," "resignation “or words of
similar import, as used in this Agreement shall mean, with respect to any
payments subject to Section 409A, your "separation from service" as defined by
Section 409A. If any payment subject to Section 409A is contingent on the
delivery of a release by you and could occur in either of two years, the payment
will occur in the later year. Nothing in this Agreement shall be construed as a
guarantee of any particular tax treatment to you. You shall be solely
responsible for the tax consequences with respect to all amounts payable under
this Agreement, and in no event shall the Company have any responsibility or
liability if this Agreement does not meet any applicable requirements of Code
section 409A.

FULL UNDERSTANDING: By signing this Agreement, you acknowledge that you have
carefully read this Agreement; that you have had a reasonable time to consider
the language and effect of this Agreement; that the Company has informed you, in
writing, to consult with an attorney before signing this Agreement; that you
know, understand and agree with the contents of this Agreement; and that you are
signing this document voluntarily because you are satisfied with its terms and
conditions.


SIGNED:




_______________________________        Dated _________________
Joseph Bevilaqua    




Hexion Inc.




_______________________________        Dated _________________
John Auletto    


Title: EVP Human Resources





--------------------------------------------------------------------------------







CANCELLATION NOTICE




To cancel this Agreement:
•
Sign below.

•
The Company must receive this Cancellation Notice within seven (7) days of the
date you signed the Agreement.



I hereby cancel this Agreement.






Date    Joseph Bevilaqua





